Exhibit 10.1

 

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This separation agreement and general release (“Agreement”) is entered into by
and between Teresa Kroll (“Employee”) and Build-A-Bear Workshop, Inc.
(“Company”).

 

RECITALS

 

A.     Employee's employment with the Company will cease at the close of
business on November 30, 2013 (“Termination Date”).

 

B.     Employee and the Company (individually, “Party” and collectively,
“Parties”) desire to agree upon provisions for the termination of all duties,
responsibilities, and compensation requirements of the Parties.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

1.     Termination of Employment Responsibilities. Employee agrees that her
employment with the Company will terminate effective at the close of business on
the Termination Date, thereby terminating as of that date all further
obligations of the Company to Employee, of whatever kind and nature, including
all forms of compensation and benefits that otherwise might have been owed to
Employee due to her holding any employment with the Company, except those that
are expressly identified in this Agreement. Employee further agrees, as of the
Termination Date, to resign from her position as an officer of the Company, and
as an officer and a director of any subsidiary or affiliate of the Company, and
Employee agrees to complete and submit any documentation necessary to resign
such positions. Through the Termination Date, Employee shall perform such duties
as shall be assigned to her by the Company, to the best of her abilities.

 

Employee acknowledges that except as provided in Paragraph 2 below and Exhibit 1
hereto, she is not entitled to any payments or benefits under any employee
benefit plan, arrangement, policy, agreement or other arrangement of the Company
(collectively, “Plans”) following her termination of employment.     

 

2.     Separation Benefits.

 

a.     Separation Pay. Employee shall receive (i) on the regular payroll date
immediately following the Termination Date, any unpaid salary which may have
been earned by Employee prior to and including the Termination Date in
accordance with the Company’s regular payroll practices, and (ii) the amount of
Two Hundred Seventy Thousand Dollars ($270,000), payable in equal installments
for a period of twelve (12) months (“Payment Period”) on the Company’s regular
payroll dates, in accordance with its regular payroll practices, less any
applicable withholding, commencing on the date that is thirty (30) days after
the Termination Date. Notwithstanding the foregoing or any other provision to
the contrary, no payment shall be made or other benefits made available under
this Agreement unless Employee does not resign from the Company before the
Termination Date, executes this Agreement, the release herein becomes effective,
and any revocation period has expired by the thirtieth (30th) day after
Employee’s Termination Date. Any payments under this Paragraph 2a shall be
reduced by the amount of any cash compensation from a subsequent employer during
the Payment Period; provided that, by way of clarification, the parties agree
that the foregoing shall not apply to any fees, honoraria or stipends received
by Employee for speaking engagements, published writings, television
appearances, or service as a non-employee director, but will apply to any
compensation received by Employee as an employee or consultant. Employee shall
notify the Company in writing if and when she accepts a position with an
employer at any time during the Payment Period, and such written notice shall
include a complete and detailed description of Employee’s compensation
arrangement with such employer and a copy of any employment agreement therewith.

 

 
 

--------------------------------------------------------------------------------

 

 

b.     Welfare Payments. The Parties agree that Employee shall not be treated as
an employee following the Termination Date under the Welfare Benefit Plans or
under any other Plans. The Company shall pay Employee the total amount of Five
Thousand Two Hundred Twenty One Dollars and Thirty Two Cents ($5,221.32)
(“Welfare Payments”), payable in equal installments during the Payment Period on
the Company’s regular payroll dates, in accordance with its regular payroll
practices, less any applicable withholding, commencing on the date that is
thirty (30) days after the Termination Date. The Parties agree that the Welfare
Payments are equal to the monthly amount that the Company was paying as the
employer contribution toward Employee’s coverage under the medical and dental
plans as of the Termination Date times twelve (12). For purposes of this
Agreement, Welfare Benefit Plans shall mean the medical, dental, vision, long
and short-term disability and life insurance plans or any other employee welfare
benefit plans maintained by the Company.

 

c.     Bonus. Employee shall be eligible to receive a bonus under the 2013
Performance Objectives for Chiefs (“2013 Bonus Plan”), if any, with respect to
the 2013 year, in accordance with and at the time and in the manner set forth
under the terms of the 2013 Bonus Plan to the extent the performance and other
criteria under the 2013 Bonus Plan are achieved without regard to whether
Employee remains employed with the Company during the applicable fiscal year;
however, any such bonus shall be prorated based on the number of full calendar
weeks in the applicable fiscal year during which Employee was employed by the
Company. Notwithstanding anything herein to the contrary, payment of any such
bonus described above shall be made no later than March 15 following the end of
the applicable year to which it relates.

 

d.     Notwithstanding the specific terms of the Build-A-Bear Workshop, Inc.
Second Amended and Restated 2004 Stock Incentive Plan (or applicable predecessor
or successor plans thereto) (“Incentive Plan”) or the Employee’s applicable
award agreements thereunder, with respect to any restricted stock (“Restricted
Stock”) and nonqualified stock options (“Options”), the following provisions
shall apply:

 

(i)     Vested Options. All Options which have vested on or prior to the
Termination Date, but which have not expired, been exercised, or otherwise
terminated, shall remain vested and exercisable through the date that is three
(3) months after the Termination Date, but in no event after the expiration of
their respective terms (as set forth in the applicable option agreements). For
the avoidance of doubt, the foregoing shall not apply to any stock option that
is intended to be an incentive stock option within the meaning of Section 422 of
the Internal Revenue Code, and any such incentive stock option granted to
Employee which has vested on or prior to the Termination Date, but which has not
expired, been exercised, or otherwise terminated, shall terminate on the later
of the Termination Date and the date of expiration by its terms.

 

 
2

--------------------------------------------------------------------------------

 

 

(ii)     Unvested Options. All Options which have not vested as of the
Termination Date, and which have not expired or otherwise terminated, shall
terminate on the Termination Date.

 

(iii)     Restricted Stock. All shares of Restricted Stock which have not vested
as of the Termination Date, and which have not expired, terminated, or otherwise
been forfeited, shall be forfeited on the Termination Date.

 

The applicable provisions of this Agreement amend the terms and provisions of
the awards granted to Employee under the Incentive Plan, to the extent addressed
herein.

 

e.     No Further Payments; Exhibit 1. By executing this Agreement, Employee
acknowledges and agrees that she accepts the amounts described in this Paragraph
2 in full discharge of all obligations of the Company and waives any right or
claim she may have to benefits, compensation, or payment from the Company or
under any Plans, with the exception of the payments set forth specifically in
Exhibit 1. The payments and benefits referred to in this Paragraph 2 relate
exclusively to the Employee's service as an employee and officer of the Company.
Employee acknowledges that said payments constitute good and valuable
consideration for the various commitments undertaken and releases provided by
Employee in this Agreement.

 

With respect to Plan amounts set forth on Exhibit 1, unless otherwise explicitly
stated, such amounts have been determined consistent with the respective Plan
provisions and consistent with the Company's normal practice in determining such
benefit amounts. If the Company becomes aware of any discrepancy in any amount
set forth in Exhibit 1, it will immediately notify Employee in writing of such
discrepancy and make an appropriate adjustment, whether positive or negative, to
the respective Plan account balance.

 

f.     Withholding; Plan Compensation. All payments under this Agreement shall
be subject to all applicable federal and state tax withholding including FICA,
and any other requirements of law. Subject to the provisions of the applicable
employee benefit plan, payments made under this Agreement are not considered to
be eligible earnings for pension or 401(k) plan purposes.

 

g.     Ancillary Arrangements. The Company shall take such action as may be
reasonably necessary to transfer the Company cellular phone number used by
Employee to Employee’s personal account in a manner that allows Employee to
maintain the existing phone number associated with such cellular phone.

 

 
3

--------------------------------------------------------------------------------

 

 

3.     General Release and Agreement Not to Sue.

 

a.     For and in consideration of the representations, covenants, promises,
agreements and acknowledgments contained herein, the sufficiency of which are
hereby acknowledged, Employee agrees as follows:

 

 

(i.)

For purposes of this Agreement, the term “Releasees” means Build-A-Bear
Workshop, Inc. and all of its parents, subsidiaries, affiliated entities,
predecessors, successors, assigns, directors, officers, administrators,
officials, employees, shareholders, transferees, agents, counsel, plans and
insurers.

 

 

(ii.)

Employee, on behalf of herself and each of her personal and legal
representatives, heirs, devisees, executors, successors and assigns, hereby
acknowledges full and complete satisfaction of, and fully and forever waives,
releases, acquits, and discharges the Releasees from, any and all claims, causes
of action, grievances, demands, rights, liabilities, damages of any kind,
obligations, costs, expenses, and debts, of every kind and nature whatsoever,
whether based on statute, tort, contract, common law, or other theory of
recovery, whether known or unknown, suspected or unsuspected, or fixed or
contingent, which Employee holds or at any time previously held against the
Releasees, or any of them, with the exception of claims challenging the validity
of or alleging breaches of this Agreement, through the effective date of this
Agreement (singularly, “Claim” and collectively, “Claims”). This general release
specifically includes, but is not limited to, any and all Claims:

 

 

(1)

Arising under, based upon, or in any way related to Employee’s employment with
and/or service as an officer and/or director for any of the Releasees, incidents
occurring during Employee's employment with and/or service as an officer and/or
director for any of the Releasees, or the termination of Employee's employment
with and/or service as an officer and/or director for any of the Releasees;
and/or

 

 

(2)

Arising under, based upon, or in any way related to TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, as amended, THE CIVIL RIGHTS ACT OF 1991, 42 U.S.C. §1981,
THE AMERICANS WITH DISABILITIES ACT, THE REHABILITATION ACT, THE FAMILY AND
MEDICAL LEAVE ACT, THE FAIR LABOR STANDARDS ACT, THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE OLDER WORKERS
BENEFIT PROTECTION ACT, THE EQUAL PAY ACT, THE NATIONAL LABOR RELATIONS ACT, THE
WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, STATE WORKERS' COMPENSATION
LAW, THE ELECTRIC SERVICE CUSTOMER CHOICE AND RATE RELIEF LAW OF 1997, and any
other federal, state, county, or local common law, statute, rule, ordinance,
decision, order, policy, or regulation prohibiting employment discrimination,
harassment and/or retaliation, providing for the payment of wages or benefits,
or otherwise creating rights or claims for employees, including, but not limited
to, any and all claims alleging breach of public policy, the implied obligation
of good faith and fair dealing, or any express, implied, oral or written
contract, handbook, manual, policy statement or employment practice, or claims
alleging misrepresentation, defamation, libel, slander, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, false imprisonment, assault, battery, fraud,
negligence, or wrongful discharge; and/or

 

 
4

--------------------------------------------------------------------------------

 

 

 

(3)

Any claim arising under the Plans; provided, however, it is understood and
agreed by the parties that Employee is not waiving or releasing any claim or
rights to the Plan benefits which are described in Exhibit 1 hereto. Employee
understands that she is entitled to such benefits in accordance with the
specific terms and provisions of the respective Plans.

 

Employee hereby agrees not to sue or pursue any claim against Releasees with
respect to any Claims released in this Agreement except as specifically stated
below. Employee hereby agrees that if any such Claim referenced herein is filed,
pursued or otherwise prosecuted, Employee waives her right to relief from such
Claim, including the right to damages, attorneys' fees, costs, and any and all
other relief, whether legal or equitable, sought in connection with such Claim.
Employee further agrees that if she, or anyone on her behalf, files, pursues or
otherwise prosecutes any such Claim, then Employee shall be liable for the
payment of all damages and costs, including attorneys' fees, incurred by the
Releasees, or any of them, in connection with such Claim and the Company shall
no longer be obligated to make any payment or benefit not already made to
Employee, and the Company shall be entitled to recoup the value of all payments
and benefits paid hereunder. This agreement not to sue does not prohibit
Employee from pursuing a lawsuit or claim to challenge the validity or
enforceability of this Agreement under the Age Discrimination in Employment Act
or the Older Workers Benefit Protection Act, nor does it render Employee liable
for damages or costs, including attorneys' fees, incurred by Releasees in
connection with a lawsuit or claim to challenge the validity or enforceability
of this Agreement under the Age Discrimination in Employment Act or the Older
Workers Benefit Protection Act. Employee further agrees that if a trier-of-fact
finds that Employee has otherwise breached any of the terms of this Agreement,
then Employee shall be liable for the payment of all damages, costs and
expenses, including attorneys' fees, incurred by the Releasees, or any of them,
in connection with such breach. Employee represents and warrants that as of the
date she signs this Agreement, she has not initiated or caused to be initiated
against the Company any administrative claim, investigation, proceeding, or suit
of any kind. This Agreement shall be a fully binding and complete settlement by
Employee, her personal and legal representatives, heirs, devisees, executors,
successors, and assigns. The Parties acknowledge that by signing the Agreement,
Employee is not waiving any rights which may arise in the future.

 

 

(iii.)

Notwithstanding the foregoing, nothing in this Agreement shall effect a release
of Employee’s right (i) to enforce the terms of this Agreement, and (ii) to
indemnity as provided for under the Company’s articles, bylaws, agreements and
at common law.

 

 b.     For and in consideration of the representations, covenants, promises,
agreements and acknowledgments contained herein, the sufficiency of which are
hereby acknowledged, Except as provided below, the Company hereby releases
Employee from any and all claims, causes of action, grievances, demands, rights,
liabilities, damages of any kind, obligations, costs, expenses, and debts, of
every kind and nature whatsoever, in connection with Employee’s employment or
termination of employment, whether based on statute, tort, contract, common law,
or other theory of recovery, whether known or unknown, suspected or unsuspected,
or fixed or contingent, which the Company ever had or may have against Employee
through the date of this Agreement.  Notwithstanding the foregoing, the
Company’s release provided herein does not waive or release (a) any claims that
are not waivable by law, (b) rights or claims that may arise after this
Agreement is executed, (c) rights under this Agreement, (d) any criminal,
malicious, dishonest or fraudulent acts committed by Employee in violation of
any federal or state laws or regulations, (e) any breach of fiduciary duty
Employee owed or owes to the Company in her capacity as an officer of the
Company or its subsidiaries or affiliates, or (f) any gross negligence or
willful misconduct by Employee in the performance of her obligations under this
Agreement, her employment agreement, or any other agreement with or policy of
the Company or its subsidiaries or affiliates.

 

 
5

--------------------------------------------------------------------------------

 

 

4.     General Release. The Parties hereby acknowledge and agree that the
release set forth above is a general release of all Claims that Employee holds
or previously held against Releasees, or any of them, whether or not they are
specifically referred to herein. No reference herein to any specific Claim,
statute or obligation is intended to limit the scope of this general release
and, notwithstanding any such reference, this Agreement shall be effective as a
full and final bar to all Claims that are released in this Agreement.

 

5.     Non-Admission. Employee, the Company, and Releasees understand and agree
that this Agreement is intended to finally and fully conclude the employment and
officer relationship between Employee, the Company and any of the Releasees and
shall not be interpreted as an admission by Employee, the Company or any of the
Releasees of any wrongdoing or any violation of federal, state or local law,
regulation or ordinance against the other Party. All Parties expressly deny that
she/it/they, or their employees, supervisors, representatives, agents, officers,
or directors have ever committed any wrongdoing whatsoever.

 

6.     Taxes. Employee agrees that she is responsible for the payment of all
federal, state and local taxes, of any type whatsoever, due and resulting from
the payment to her of the above-described consideration.

 

7.     Attorney Review; Time for Execution; Revocation; Acknowledgements and
Representations.

 

a.     The Company hereby advises Employee to consult with an attorney prior to
executing this Agreement. Each Party shall bear all attorneys' fees and costs
arising from the actions of its own counsel in connection with the review and
execution of this Agreement. Employee shall have twenty one (21) days from the
date of the presentation of this Agreement to consider whether to sign it. Any
changes, regardless of materiality, that are made to this Agreement following
its initial presentation to Employee shall not toll or restart Employee’s
consideration. Employee may revoke the Agreement, thereby nullifying the
Agreement and all of its terms, by notifying the Company by delivering written
notice of revocation to Eric Fencl, General Counsel, by U.S. Mail at 1954
Innerbelt Business Center Drive, St. Louis, Missouri 63114, at any time within
seven (7) days after executing the Agreement. In the event Employee exercises
her right to revoke this Agreement, this Agreement will be null and void and the
Company shall have no obligation to make the payments or furnish the other
consideration recited above, or any other obligation under this Agreement.

 

 
6

--------------------------------------------------------------------------------

 

 

b.     Employee expressly agrees, acknowledges and understands that: (a) other
than what is required by law, the consideration set forth above is consideration
that she is not otherwise entitled to and is given in exchange for the release
contained above and for the other promises contained in this Agreement; (b) she
is waiving any and all rights or claims arising under the Age Discrimination in
Employment Act; (c) she has been, and is hereby, advised by the Company to
consult with an attorney prior to executing this Agreement; (d) she has been
given a period of at least twenty one (21) days within which to consider this
Agreement; (e) this Agreement does not become effective or enforceable until the
seven (7) day revocation period described above has elapsed, with no revocation
having occurred, and then the Agreement shall be considered effective
retroactive to the date of execution by Employee; (f) she may revoke this
Agreement at any time within seven (7) days after execution; (g) she shall not
be entitled to any payments or benefits under this Agreement in the event of a
revocation; (h) she has had a full opportunity to read and consider this
Agreement; and (i) she has knowingly and voluntarily entered into this
Agreement, and fully understands and agrees to all of its terms.

 

8.     Confidentiality. Employee agrees to keep secret and confidential, and not
to use or disclose to any third parties, except as directly required for
Employee to perform Employee’s employment responsibilities for the Company, any
of the Company’s proprietary Confidential Information. Employee acknowledges and
confirms that certain data and other information (whether in human or machine
readable form) that comes into her possession or knowledge (whether before or
after the date of this Agreement) and which was obtained from the Company, or
obtained by Employee for or on behalf of the Company (“Confidential
Information”) is the secret, confidential property of the Company. This
Confidential Information includes, but is not limited to: (a) lists or other
identification of customers or prospective customers of the Company (and key
individuals employed or engaged by such parties); (b) lists or other
identification of sources or prospective sources of the Company’s products or
components thereof (and key individuals employed or engaged by such parties);
(c) all compilations of information, correspondence, designs, drawings, files,
formulae, lists, machines, maps, methods, models, notes or other writings,
plans, records and reports; (d) financial, sales and marketing data relating to
the Company or to the industry or other areas pertaining to the Company’s
activities and contemplated activities (including, without limitation,
manufacturing, transportation, distribution and sales costs and non-public
pricing information); (e) equipment, materials, procedures, processes, and
techniques used in, or related to, the development, manufacture, assembly,
fabrication or other production and quality control of the Company’s products
and services; (f) the Company’s relations with its customers, prospective
customers, suppliers and prospective suppliers and the nature and type of
products or services rendered to such parties (or proposed to be rendered to
prospective parties); (g) the Company’s relations with its employees (including,
without limitation, salaries, job classifications and skill levels); and (h) any
other information designated by the Company to be confidential, secret and/or
proprietary (including, without limitation, information provided by customers or
suppliers of the Company). Further, Employee agrees not to divulge or release
this Agreement or its contents, except to her attorneys, financial advisors, or
immediate family, provided they agree to keep this Agreement and its contents
confidential, or in response to a valid subpoena or court order. Information
that is or becomes publicly available through no wrongful act or breach of
obligation by Employee shall not be deemed to be Confidential Information. In
the event Employee receives a subpoena or court order requiring the release of
this Agreement or its contents or any Confidential Information, Employee will
notify the Company sufficiently in advance of the date for the disclosure of
such information in order to enable the Company to contest the subpoena or court
order, and Employee agrees to cooperate with the Company in any related
proceeding involving the release of this Agreement or its contents or any
Confidential Information. Employee agrees that notwithstanding anything else in
this Agreement to the contrary, she has the obligation to maintain strict
secrecy regarding trade secrets beyond the expiration of this Agreement.

 

 
7

--------------------------------------------------------------------------------

 

 

9.     Restrictions. Employee agrees that through the Termination Date and for
the period of time set forth below following the Termination Date, Employee will
not, directly or indirectly (whether as owner, partner, consultant, employee or
otherwise):

 

a.     For two (2) years, engage in, assist or have an interest in, or enter the
employment of or act as an agent, advisor or consultant for, any person or
entity which is engaged in, or will be engaged in, the development, manufacture,
supplying or sale of a product, process, service or development which is
competitive with a product, process, service or development on which the
Employee worked or with respect to which Employee has or had access to
Confidential Information while at the Company (“Restricted Activity”), and which
is located within 100 miles of any Company retail store;

 

b.     For two (2) years, solicit on or provide any Restricted Activity to any
customer or active prospective customer of the Company which was a customer or
supplier of the Company at any time during the twelve (12) months preceding the
Termination Date, or cause or attempt to cause such a person to divert,
terminate, limit, modify or fail to enter into any existing or potential
relationship with the Company; or

 

c.     For two (2) years, induce or attempt to induce any employee, consultant,
or advisor of the Company to accept employment or an affiliation involving a
Restricted Activity;

 

provided, however, that following termination of her employment, Employee shall
be entitled to be an employee of an entity that engages in Restricted Activity
so long as: (i) the sale of stuffed animals is not a principal business of the
entity; (ii) Employee has no direct or personal involvement in the sale of
stuffed animals; and (iii) neither Employee, her relatives, nor any other
entities with which she is affiliated own more than one percent (1%) of the
entity. As used in this Paragraph 9, “principal business” shall mean that
greater than ten percent (10%) of revenues received during the twelve (12)
months preceding a dispute under this Paragraph 9 were derived from the sale of
stuffed animals and related products, or otherwise derives revenues from a
retail concept that is similar in any material regard to the Company.

 

10.     Acknowledgment. Employee recognizes and agrees that the restraints
contained in Paragraph 9 (both separately and in total), including the
geographic scope thereof in light of the Company’s marketing efforts, are
reasonable and enforceable in view of the Company’s legitimate interests in
protecting its Confidential Information and customer goodwill and the limited
scope of the restrictions in Paragraph 9.

 

11.     Inventions. Any and all ideas, inventions, discoveries, patents, patent
applications, continuation-in-part patent applications, divisional patent
applications, technology, copyrights, derivative works, trademarks, service
marks, improvements, trade secrets and the like (collectively, “Inventions”),
which are or have been developed, conceived, created, discovered, learned,
produced and/or otherwise generated by Employee, whether individually or
otherwise, during the time that Employee has been employed by the Company,
whether or not during working hours, that related to (a) current and anticipated
businesses and/or activities of the Company, (b) the current and anticipated
research or development of the Company, or (c) any work performed by Employee
for the Company, shall be the sole and exclusive property of the Company, and
the Company shall own any and all right, title and interest to such Inventions.
Employee assigns, and agrees to assign to the Company whenever so requested by
the Company, any and all right, title and interest in and to any such Invention,
at the Company’s expense, and Employee agrees to execute any and all
applications, assignments or other instruments which the Company deems desirable
or necessary to protect such interests, at the Company’s expense.     

 

 
8

--------------------------------------------------------------------------------

 

 

Employee acknowledges that as part of her work for the Company, she has been
asked to create, or contribute to the creation of, computer programs,
documentation and other copyrightable works. Employee hereby agrees that any and
all computer programs, documentation and other copyrightable materials that she
has prepared or worked on for the Company shall be treated as and shall be a
“work made for hire,” for the exclusive ownership and benefit of the Company
according to the copyright laws of the United States, including, but not limited
to, Sections 101 and 201 of Title 17 of the U.S. Code (“U.S.C.”) as well as
according to similar foreign laws. The Company shall have the exclusive right to
register the copyrights in all such works in its name as the owner and author of
such works and shall have the exclusive rights conveyed under 17 U.S.C. Sections
106 and 106A including, but not limited to, the right to make all uses of the
works in which attribution or integrity rights may be implicated. Without in any
way limiting the foregoing, to the extent the works are not treated as works
made for hire under any applicable law, Employee hereby irrevocably assigns,
transfers, and conveys to the Company and its successors and assigns any and all
worldwide right, title, and interest that Employee may now or in the future have
in or to the works, including, but not limited to, all ownership, U.S. and
foreign copyrights, all treaty, convention, statutory and common law rights
under the law of any U.S. or foreign jurisdiction, the right to sue for past,
present, and future infringement, and moral, attribution, and integrity rights.
Employee hereby expressly and forever irrevocably waives any and all rights that
she may have arising under 17 U.S.C. Sections 106A, rights that may arise under
any federal, state, or foreign law that conveys rights that are similar in
nature to those conveyed under 17 U.S.C. Section 106A, and any other type of
moral right or droit moral.

 

12.     Company Property. Employee acknowledges and represents that any and all
notes, records, sketches, computer diskettes, training materials and other
documents relating to the Company obtained by or provided to Employee, or
otherwise made, produced or compiled during Employee’s employment with the
Company, regardless of the type of medium in which they are preserved, are the
sole and exclusive property of the Company and shall be or have been surrendered
by Employee to the Company on the Termination Date.

 

13.     Non-Disparagement. Employee agrees that she will not make any public
statement which would materially adversely affect the business of Releasees or
any other related entity of the Company, in any manner, at any time, even beyond
the date after which Employee will receive no further compensation or benefits
of any kind pursuant to the provisions of this Agreement. The Company agrees
that its Chief Executive Officer, senior management (i.e., Chiefs) and members
of its Board of Directors will not make any public statement which would
materially adversely affect the reputation of Employee, in any manner, at any
time. Nothing in this Agreement, however, shall be construed to prohibit
Employee or the Company from communicating with any government agency in a
manner protected by applicable law or testifying truthfully if and when required
to do so in any legal or regulatory proceeding. Subject to the foregoing,
Employee agrees that she will not disparage, criticize or speak negatively about
Releasees or their decisions or actions, about Releasees' products, services or
operations, about any of Releasees' past, present or future directors, officers
or employees or any of their actions or decisions, or about Releasees'
customers. The Parties agree that Employee shall refer any and all inquiries
from prospective employers solely to Darlene Elder, or such person’s successor
and such person (and her successor) shall, in response to such inquiries,
refrain from making any statements which would materially adversely affect the
reputation of Employee.

 

 
9

--------------------------------------------------------------------------------

 

 

14.     Remedies. The Parties respectively acknowledge that the other Party
would be greatly injured by, and have no adequate remedy at law for, breach of
obligations contained in Paragraphs 8-13 above. The Parties further recognize
the difficulty in ascertaining damages for breach of these provisions.
Accordingly, the Parties agree that in the event of a breach or threatened
breach of any of Employee’s duties and obligations under the terms and
provisions of such Paragraphs hereof, the Company shall be entitled, in addition
to any other legal or equitable remedies it may have in connection therewith
(including any right to damages that it may suffer), to temporary, preliminary
and permanent injunctive relief restraining such breach or threatened breach.
Employee hereby expressly acknowledges that the harm which might result to the
Company’s business as a result of any noncompliance by Employee with any of the
provisions of such Paragraphs would be largely irreparable. Employee
specifically agrees that if there is a question as to the enforceability of any
such provisions, Employee will not engage in any conduct inconsistent with or
contrary to such Paragraphs until after the question has been resolved by a
final judgment of a court of competent jurisdiction.

 

15.     Severability. The provisions of this Agreement are fully severable.
Therefore, if any provision of this Agreement is for any reason determined to be
invalid or unenforceable under applicable law in any jurisdiction, the remaining
provisions hereof shall be unaffected as to such jurisdiction and such
adjudication shall not affect the validity or enforceability of such provisions
in any other jurisdiction. Furthermore, any invalid or unenforceable provisions
shall be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, or, if such provision cannot under any
circumstances be modified or restricted, it shall be excised from the Agreement
without affecting the validity or enforceability of any of the remaining
provisions. The Parties expressly acknowledge and agree that this Paragraph is
reasonable in view of the Parties’ respective interests.

 

16.     Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matters of this Agreement and
supersedes all prior negotiations and agreements, whether written or oral,
including, without limitation, the Employment, Confidentiality and Noncompete
Agreement between the Parties dated September 10, 2001 and as amended under the
First Amendment to Employment, Confidentiality and Noncompete Agreement dated
February 24, 2006. This Agreement may not be altered or amended except by a
written document executed by both Parties. Employee represents and acknowledges
that in executing this Agreement, she has not relied upon any representation or
statement not set forth herein made by the Company or any of the Releasees or by
any of the Releasees' agents, representatives, or attorneys, with regard to the
subject matters, basis or effect of this Agreement, the Company, its business or
its stock, or any other matter.

 

17.     Arbitration. ANY CONTROVERSY OR CLAIM ARISING OUT OF, OR RELATING TO
THIS AGREEMENT, THE BREACH THEREOF, OR EMPLOYEE’S EMPLOYMENT BY THE COMPANY OR
TERMINATION THEREOF, SHALL, AT THE COMPANY’S SOLE OPTION, BE SETTLED BY BINDING
ARBITRATION IN THE COUNTY OF ST. LOUIS IN ACCORDANCE WITH THE RULES THEN IN
FORCE OF THE AMERICAN ARBITRATION ASSOCIATION, AND JUDGMENT UPON THE AWARD
RENDERED MAY BE ENTERED AND ENFORCED IN ANY COURT HAVING JURISDICTION THEREOF.
IN THE EVENT EMPLOYEE COMMENCES ANY ACTION IN COURT WHICH THE COMPANY HAS THE
RIGHT TO SUBMIT TO BINDING ARBITRATION, THE COMPANY SHALL HAVE SIXTY (60) DAYS
FROM THE DATE OF SERVICE OF A SUMMONS AND COMPLAINT UPON THE COMPANY TO DIRECT
IN WRITING THAT ALL OR ANY PART OF THE DISPUTE BE ARBITRATED. ANY REMEDY
AVAILABLE IN ANY COURT ACTION SHALL ALSO BE AVAILABLE IN ARBITRATION.

 

 
10

--------------------------------------------------------------------------------

 

 

18.     Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, Employee and her personal and legal representatives,
heirs, devisees, executors, successors, and assigns, and the Company and its
successors and assigns.

 

19.     Paragraph Headings; Governing Law; Third Party Benefit. Paragraph
headings herein are for convenience and reference only and in no way define,
limit or enlarge the rights and obligations of the Parties under this Agreement.
The provisions of this Agreement are intended to benefit Employee and each of
the Releasees and as such may be enforced by each Releasee in such party's
individual right. In light of the Company’s substantial contacts with the State
of Missouri, the Parties’ interests in ensuring that disputes regarding the
interpretation, validity and enforceability of this Agreement are resolved on a
uniform basis, and the Company’s execution of, and the making of, this Agreement
in Missouri, the Parties agree that: (a) any litigation involving any
noncompliance with or breach of the Agreement, or regarding the interpretation,
validity and/or enforceability of the Agreement, shall be filed and conducted in
the state or federal courts in St. Louis City or County, Missouri; and (b) the
Agreement shall be interpreted in accordance with and governed by the laws of
the State of Missouri, without regard for any conflict of law principles.

 

20.     Section 409A. The Agreement is intended to comply with the requirements
of Section 409A of the Code or an exemption or exclusion therefrom. In no event
may Employee, directly or indirectly, designate the calendar year of any payment
to be made under this Agreement.

 

 
11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Separation Agreement and
General Release on the date(s) identified below.

 

PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL CLAIMS. THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION
WHICH MAY BE ENFORCED BY THE COMPANY. BY SIGNING BELOW, THE PARTIES ACKNOWLEDGE
AND AGREE THAT THEY HAVE CAREFULLY READ AND FULLY UNDERSTAND THIS AGREEMENT AND
UNDERSTAND THE RIGHTS THEY ARE WAIVING BY SIGNING THIS AGREEMENT. THE PARTIES
ARE ENTERING INTO THIS AGREEMENT KNOWINGLY AND VOLUNTARILY, AND SIGN IT OF THEIR
OWN FREE ACT AND DEED.

 

BUILD-A-BEAR WORKSHOP, INC.   EMPLOYEE               By: /s/ Sharon Price John  
/s/ Teresa Kroll   Its: Chief Executive Officer and Chief         President Bear
                  Date: November 11, 2013   Date: November 11, 2013  

 

 
12

--------------------------------------------------------------------------------

 

 

Exhibit 1

 

Benefit Summary - Employee

 

All amounts reflected are current and will be updated to the actual Termination
Date.

 

1.     Build-A-Bear Workshop, Inc. Employee Savings Trust (“401(k) Plan”)      

 

 

●

Benefits will be distributed in accordance with the terms of the 401(k) Plan.

 

2.     Medical and Other Insurance Benefits

 

 

●

Employee may elect COBRA continuation coverage under the Company group health
plan, to the extent permitted under the applicable plan terms and COBRA. Any
conversion or other rights shall be governed by the terms of the applicable
plans.

 

3.     Build-A-Bear Workshop, Inc. Non-Qualified Deferred Compensation Plan
(“Deferred Compensation Plan”)

 

 

●

Benefits will be distributed in accordance with the terms of the Deferred
Compensation Plan.

 

4.     Stock Options and Restricted Stock Awards

 

 

●

All unexercised stock options and unvested restricted stock awards that remain
outstanding on the Termination Date shall be governed by the terms of the
applicable plans and awards, except to the extent specifically amended by the
terms of the Separation Agreement and General Release between the parties.

 

5.

Build-A-Bear Workshop, Inc. 2013 Long Term Performance Based Cash Incentive
Program for Chiefs (“LT Cash Program”)

 

 

●

In accordance with Section VII(c) of the LT Cash Program, no payments shall be
made to Employee under the LT Cash Program.

 

6.

Indemnification Agreement dated March 22, 2011 between Build-A-Bear Workshop,
Inc. and Employee (“Indemnification Agreement”)

 

 

●

Employee’s rights under the Indemnification Agreement shall continue following
the Termination Date to the extent provided therein.

 



This exhibit summarizes the benefits Employee could receive at separation.
Please note that it only describes the highlights of each plan and estimated
amounts. For detailed plan information, refer to the legal plan documents. If
there is a discrepancy between the benefit provisions described in this guide
and the legal plan documents, the legal plan documents will govern.

 



 
13

--------------------------------------------------------------------------------

 

 

Other Payments

 

7.     Expense Reimbursement

 

 

●

Company will reimburse Employee for business travel and expenses incurred on or
prior to the Termination Date in accordance with the Company’s Corbearate Travel
and Expense Reimbursement Policy Updated July, 2013 provided Employee submits
expense reports for such expenses no later than December 3, 2013.

 

 14